763 N.W.2d 280 (2009)
Edith KYSER, Plaintiff-Appellee,
v.
KASSON TOWNSHIP, Defendant-Appellant.
Docket No. 136680. COA No. 272516.
Supreme Court of Michigan.
April 3, 2009.

Order
On order of the Court and on the Court's own motion, we VACATE our order dated March 13, 2009. The application for leave to appeal the May 6, 2008 judgment of the Court of Appeals remains pending.
WEAVER, J., is not participating in this case because she has a past and current business relationship with Kasson Township Supervisor Fred Lanham and his family.